UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 180 Linden Ave., Westbury, New York 11590 (Address of principal executive offices) Registrant’s Telephone Number (516) 997-4600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Number of Shares Outstanding of Common Stock, $.001 Par Value, at August 9, 2014 – 155,552,283 Page 1 Vasomedical, Inc. and Subsidiaries INDEX PART I – FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS as of June 30, 2014 (unaudited) and December 31, 2013 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) for the Three and Six MonthsEnded June 30, 2014 and 2013 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) for the Six Months Ended June 30, 2014 and 2013 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 6 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4 - CONTROLS AND PROCEDURES 22 PART II - OTHER INFORMATION 23 ITEM 5 - OTHER INFORMATION 23 ITEM 6 – EXHIBITS 24 Page 2 PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, 2014 December 31, 2013 ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts and other receivables, net of an allowance for doubtful accounts and commission adjustments of $3,685 at June 30, 2014 and $3,764 at December 31, 2013 Receivables due from related parties 21 21 Inventories, net Deferred commission expense Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,366 at June 30, 2014 and $1,281 at December 31, 2013 GOODWILL OTHER ASSETS, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued commissions Accrued expenses and other liabilities Sales tax payable Deferred revenue - current portion Deferred tax liability, net Notes payable due to related party 3 3 Total current liabilities LONG-TERM LIABILITIES Deferred revenue Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES (NOTE N) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued and outstanding at June 30, 2014, and December 31, 2013 - - Common stock, $.001 par value; 250,000,000 shares authorized; 165,860,370 and 164,705,382 shares issued at June 30, 2014 and December 31, 2013, respectively; 155,679,363 and 155,223,981 shares outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 78 Treasury stock, at cost, 10,181,007 and 9,481,101 shares at June 30, 2014 and December 31, 2013, respectively ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Vasomedical, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (in thousands, except per share data) Three months ended June 30,
